RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1742-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.M.F.,

          Defendant,

and

T.H., a/k/a T.H.,

     Defendant-Appellant,
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
M.E.F., a minor.
_________________________

                   Submitted January 10, 2022 – Decided February 3, 2022

                   Before Judges Rothstadt and Natali.
             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Mercer County,
             Docket No. FG-11-0001-20.

             Joseph E. Krakora, Public Defender, attorney for
             appellant (Lauren M. Derasmo, Designated Counsel, on
             the brief).

             Andrew J. Bruck, Acting Attorney General, attorney for
             respondent (Sookie Bae-Park, Assistant Attorney
             General, of counsel; Julie B. Colonna, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minor (Meredith Alexis Pollock, Deputy
             Public Defender, of counsel; Nancy P. Fratz, Assistant
             Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      In this Title 30 guardianship case, T.H. (Thomas), 1 the father of M.F.

(Matthew), appeals a Family Part order terminating his parental rights. The Law

Guardian and the Division of Child Protection and Permanency urge that we

uphold the trial court's decision. We affirm, substantially for the sound reasons

detailed in the thoughtful February 10, 2021 written opinion that Judge Thomas

J. Walls, Jr. issued at the conclusion of the trial.




1
  We use initials and fictitious names to protect the identity of the parties. R.
1:38-3(d)(12).

                                          2                                A-1742-20
                                        I.

      Matthew was born on August 30, 2016. His mother, J.M.F. (Janet), would

not identify Matthew's father. As a result, and also due to her unresolved matter

with the Division related to another one of her children, Matthew's half-sibling

Katie, the Division initiated a Dodd removal 2 of Matthew. Janet would later

surrender her parental rights to Katie and Matthew, who were ultimately both

placed with B.D. and H.D. (Bernie and Harriet). Bernie and Harriet later

adopted Katie and intend to adopt Matthew. In light of that voluntary surrender,

Janet has not participated in this appeal.

      Prior to Matthew's birth, the Division's first interaction with the family

occurred in 2015, when allegations against Thomas of environmental child

neglect were established. At that time, he lived with his aunt in Trenton but

stayed most nights in an apartment with the mother of two of his children, where

they lived in deplorable conditions. Those conditions improved before the

investigation concluded and the Division accordingly closed its case without

further involvement.




2
  A Dodd removal refers to an emergency removal of a child or children from a
home without a court order, under the Dodd Act, which, as amended, is found
at N.J.S.A. 9:6–8.21 to -8.82.

                                         3                                 A-1742-20
      In September 2016, Janet disclosed that she believed Thomas was

Matthew's father and provided the Division with his mother, V.H.-H.'s (Vera),

phone number as it was the only contact information that she had for him. The

Division subsequently spoke with Vera, who stated she believed Thomas was

living in North Carolina but did not know for sure. She also claimed she would

try to contact him, and expressed her interest in caring for Matthew, but the

Division advised paternity needed to be established before she could be assessed

for placement.

      After failing to hear from Thomas by December 2016, the Division

followed up with Vera. She stated again that she was unsure of his whereabouts

but indicated she would contact the Division in the event that changed. She

asked if she could take a DNA test to help with confirming paternity, but the

Division informed her they would need to do the test with Thomas, to which she

responded he would not want to be involved.

      Unbeknownst to the Division at the time, in March 2017, Thomas received

a certificate of completion for a "24:7 DADS AM-PARENTING" fatherhood

program through UIH Family Partners (UIH) in New Jersey. In addition, in May

2017, the Division learned that a final restraining order (FRO) was entered

against Thomas based on an incident that occurred on March 24, 2017 with the


                                       4                                  A-1742-20
mother of one of his other children, and he was ordered to attend anger

management treatment.

      On May 4, 2017, the court entered a permanency order which found as

appropriate and acceptable the Division's permanency plan of termination of

Janet's parental rights followed by adoption. As a result, in August 2017 the

court dismissed the then pending Title 9 litigation, and the Division filed a

guardianship complaint shortly thereafter.

      In early May 2017, a family friend requested to be considered as a

placement for Matthew and Katie, but the Division determined it would be in

the best interest of the children to remain with their current resource parents

because the children had bonded with them, and the family friend was not

willing to adopt the children. In September 2017, one year after Matthew's birth

and still having had no contact with Thomas, the Division was able to arrange

DNA testing of Vera, which confirmed she was Matthew's grandmother. After

receiving the results, Vera again expressed her interest in Matthew being placed

under her care, but her home did not pass the Division assessment due to her

husband's criminal history. She also stated Thomas was upset she took the DNA

test but claimed to not know his whereabouts or have updated contact

information for him.


                                       5                                  A-1742-20
      In October 2017, the Division orally amended its complaint to add Thomas

as a defendant. The Division began a missing persons search for Thomas, and,

on December 18, 2017, unsuccessfully attempted to serve him with its

complaint. That winter, Bernie and Harriet, Katie's resource parents, expressed

interest in having Matthew placed with them. They eventually adopted Katie in

November 2018 and expressed an interest in adopting Matthew as well.

      In February 2018, after unsuccessful attempts by the Division to obtain

contact information for Thomas, it met with T.H. (Tammy), his sister, who also

expressed interest in Matthew being placed under her care. After an assessment,

Tammy's home did not qualify for placement due to her home not having enough

bedrooms to accommodate Matthew, but she was advised to contact the Division

for reassessment if she moved to a home with more bedrooms. Tammy also

assured the Division she would attend a scheduled court hearing on February

24th and would bring Thomas.

      On February 24, the court held the scheduled hearing at which Thomas

made his first appearance. He was served with the guardianship complaint and

completed a 5A form for the assignment of counsel.




                                      6                                  A-1742-20
      Thomas stated he was unemployed and homeless. The court ordered him

to comply with psychological and bonding evaluations. The Division met with

him to arrange for services towards a goal of being unified with Matthew.

      On March 26, 2018, after requesting assistance, the Division agreed to

loan Bernie and Harriet funds for the down payment of a larger vehicle to

accommodate Matthew who was then placed with them. On March 28, 2018,

Thomas provided his phone number to the Division, and he was informed of the

next scheduled court hearing and psychological and bonding evaluations.

Thomas did not appear at the scheduled hearing, however.

      On April 10, 2018, the Division provided transportation to Thomas for his

psychological and bonding evaluations with David R. Brandwein, Psy.D.

During the psychological evaluation, Thomas reported his memory was

impacted from a car accident when he was thirteen years old, he had five

children, was living with his mother until recently, was working at a gas station,

had not been arrested in the past seven years, denied problems with substance

abuse or having been arrested for a substance-abuse related charge, and denied

that the Division was involved with any of his other children.

      Dr. Brandwein noted Thomas's reported arrest record and substance-abuse

history were both inconsistent with the information Thomas provided. During


                                        7                                   A-1742-20
the bonding evaluation, Dr. Brandwein observed Thomas's first interaction with

Matthew, in which they appeared happy, engaged, and at ease with each other.

Based on the evaluations, Dr. Brandwein determined Thomas had deficits in

intellectual functioning, but did not believe they would be an obstacle in

parenting children.   Dr. Brandwein, however, did not endorse independent

parenting for Thomas at that time, or termination of his parental rights, as he

concluded there was not enough evidence at that time to suggest termination

would do less harm than good for Matthew.

      Dr. Brandwein also recommended that within ninety days Thomas

complete a substance abuse evaluation and an anger management program;

resolve all outstanding warrants; have his home assessed; comply with hair

follicle testing, meet with an in-home parent mentor, and participate in weekly

three-hour supervised visitations with Matthew. He also stated that Thomas's

failure to comply with those recommendations would suggest that termination

of parental rights would be a reasonable outcome, but compliance would

indicate that reunification should be the goal.

      Thomas did not appear at the next scheduled court hearings held on April

12 and 13, 2018, despite the court continuing the hearing for a second day to

provide him the opportunity to attend and his agreement to do so. At the hearing,


                                        8                                  A-1742-20
the Division maintained Matthew's permanency plan to that of termination of

parental rights within the next three to six months, which the court found

reasonable. The court also ordered the Division to provide Thomas with the

services Dr. Brandwein recommended, and ordered Thomas to comply with

those recommendations, including weekly supervised visits.

      Between that hearing and the next, Thomas showed a partial commitment

to reunification with Matthew. For example, he attended three scheduled visits,

but requested the Division cancel the fourth.         Also, the Division visited

Thomas's home to assess it. When asked about other children in the home,

Thomas replied the Division was there only for Matthew, and two weeks later

stated his other children no longer lived there. Finally, background checks

conducted by the Division discovered outstanding warrants, which Thomas

agreed to satisfy.

      At the May 25, 2018 hearing, the Division voluntarily amended Matthew's

permanency plan from termination to reunification, which the court found

reasonable due to Thomas's initial compliance with services.          The court

accordingly entered a permanency order dismissing the guardianship litigation

with the matter returning to the Title Nine docket.




                                       9                                  A-1742-20
      Unfortunately, between that permanency hearing and the next scheduled

proceeding, Thomas did not comply with services and visits.           By way of

example, he missed many scheduled visits and would repeatedly fail to confirm

his visit the day before as instructed. On other occasions, Thomas would

confirm his attendance but not appear.        The Division also attempted to

accommodate scheduled visits around Thomas's changing work schedule.

      Thomas reported he was unemployed at times, and each time he reported

he moved, the Division would assess his new residence for suitability. The court

increased the duration of his visits and ordered the Division to assess any family

member Thomas provided to supervise visitations. At each case management

review, some of which Thomas did not attend or attended by phone, the court

found Thomas was not fully complying with services and ordered him to

comply.

      As of the May 28, 2019 permanency hearing, Thomas still was not fully

complying with services. The Division accordingly amended its permanency

plan to termination of parental rights within six months, which the court found

appropriate and acceptable. The court again ordered Thomas to comply with

services.




                                       10                                   A-1742-20
      Between the permanency hearing and the start of trial, Thomas failed to

attend consistently scheduled visits with Matthew despite that the visits had been

scheduled around his work schedule, including make-up visits that occurred

after he consented to Bernie and Harriet taking Matthew on a several-week long

vacation. He reportedly started several new jobs, but at trial the Division's

adoption case worker testified she had not received corresponding paystubs,

which Thomas was required to provide from each employer.

      When COVID-19 restricted in-person visits, the Division arranged for

phone and video calls between Thomas and Matthew, which Thomas also

frequently failed to attend in full or in part by being late or disconnecting

abruptly. Also, when Thomas reported he had moved, the Division assessed his

new home, including his uncle James's home, where Thomas stayed a few nights

a week. By the time trial concluded, Thomas's mother stated he had a total of

seven children, none of which lived with him.

      On September 25, 2019, Dr. Brandwein conducted a second set of

psychological and bonding evaluations of Thomas. Thomas acknowledged he

failed to attend all scheduled visits with Matthew, and forgot at times to confirm

his visits, but claimed this was due to his inflexible work schedule.          Dr.

Brandwein also observed Thomas with Matthew and noted they appeared at ease


                                       11                                   A-1742-20
and affectionate, that Thomas directed Matthew appropriately, but that Matthew

did not show distress from being separated from Thomas.

      Based on his observations, Dr. Brandwein opined Thomas's actions in

failing to care for Matthew and address his instability harmed and continued to

harm Matthew such that "permanent placement of [Matthew] with [Bernie and

Harriet] [was] the option that [would] result in more good than harm for

Matthew." He based this conclusion, in part, on Thomas's doubtful long-term

commitment to Matthew as evidenced by his failure to consistently comply with

services, including visitations, and his history of housing and employment

instability. He accordingly recommended termination of Thomas's parental

rights.

      The next day, Barry A. Katz, Ph.D., conducted a bonding evaluation of

Matthew, Bernie, and Harriet, and Matthew's half-sibling, Katie, and another

child in their care, and on October 1, conducted the same of Matthew and

Thomas. Dr. Katz observed Thomas and Matthew and noted Thomas arrived

late, there was no physical contact between the two, and Matthew left without

saying goodbye. Thomas did not complete a psychological evaluation with Dr.

Katz due to his late arrival and failure to appear at subsequent appointments.




                                      12                                  A-1742-20
      Based on his observations, Dr. Katz also recommended termination of

Thomas's parental rights, which he opined would result in more good than harm

for Matthew. He attributed this to Thomas's inconsistency with visits, his

history of instability with housing and employment, and lack of compliance with

other court-ordered services. Dr Katz explained that Matthew would suffer

severe and enduring harm if he were removed from Bernie, Harriet, and Katie,

which Thomas would not be able to ameliorate.

      On October 12, 2020, Dr. Brandwein conducted an updated record review

regarding Thomas and Matthew, as well as a sibling bonding evaluation between

Matthew, Katie, and Bernie and Harriet's other two children. Based on his

observations, he concluded severing sibling bonds would cause severe and

enduring harm to Matthew, which Thomas would not be able to address

adequately. Accordingly, Dr. Brandwein found no reason to alter his previous

opinions and recommendations.

      Judge Walls conducted the guardianship trial over nine non-consecutive

days between February and December 2020. At trial, the Division called case

workers Lloyd Kennedy and Wanda Hernandez, Dr. Brandwein, and Vera. The

Law Guardian relied on the testimony of Bernie and Dr. Katz. Thomas testified

and called as witnesses T.M. (Tess), his paternal aunt; James, his uncle; and UIH


                                      13                                   A-1742-20
client service specialist, William Davis as witnesses. The court found the

doctors, the Division's caseworkers, Vera, Bernie, James, and William Davis all

credible.   The court found Thomas not credible, Tess's testimony "not

convincing" and accordingly did not ascribe it substantial weight.

      After considering the evidence, the judge determined that the Division had

established, by clear and convincing evidence, all four prongs of the Title 30

criteria for the termination of parental rights. At the time of trial, those well-

established statutory prongs were:

            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child; 3

            (3) [The Division] has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement

3
   Recent legislation amended N.J.S.A. 30:4C-15.1 and removed the second
sentence from subsection (a)(2), effective July 2, 2021 ("Such harm may include
evidence that separating the child from his resource family parents would cause
serious and enduring emotional or psychological harm to the child."). L. 2021,
c. 154, § 3814.

                                       14                                   A-1742-20
            outside of the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:C-15.1(a); see also N.J. Div. of Youth &
            Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986)
            (reciting the four controlling standards later codified in
            Title 30).]

      Under prong one, Judge Walls concluded that "a continued relationship

between [Thomas] and [Matthew] would result in endangerment to [Matthew's]

safety, health, or development." He based this conclusion on Thomas's lengthy

pattern of housing and employment instability, and his lack of commitment to

care for Matthew demonstrated by his inconsistency in attending visits and not

pursuing a relationship with Matthew for an extended period of time beginning

when he became aware that he was Matthew's father.

      With respect to prong two, Judge Walls found Matthew would suffer if

permanent   placement     were   not    resolved   promptly,    given    Thomas's

unwillingness to commit consistently to care for Matthew, and Thomas's

inability to provide stability in housing or employment. The judge also relied

on Dr. Brandwein and Dr. Katz's opinions that "removing [Matthew] from

[Bernie and Harriet's] care would cause both severe harm and enduring trauma

to [Matthew]."

                                       15                                   A-1742-20
      As to prong three, Judge Walls found the Division provided reasonable

services, explored alternatives to termination of parental rights, and ruled out

many of Thomas's relatives.      It based these conclusions on the Division's

placement of Matthew in two resource homes, its extensive efforts to locate

Thomas and confirm paternity, assessments of Thomas's family members for

placement of Matthew, and services the Division offered to Thomas, including

visitation, programs, therapy, evaluations, meetings, and transportation.

Additionally, the court considered that the Division voluntarily amended its

permanency plan to reunification with Thomas, which ultimately reverted to

termination of parental rights based on Thomas's non-compliance with services.

      Finally, under prong four, Judge Walls relied on the unrebutted expert

testimony and opinions of Dr. Brandwein and Dr. Katz that Matthew would

suffer more harm than good if he were removed from his current resource home

due to his bond with his resource parents and siblings formed over several years;

and termination would cause more good than harm because, although Matthew

has a familiar bond with Thomas, he does not view Thomas as a parental figure,

and permanency in the form of adoption would provide stability that Thomas

was not able to provide.




                                      16                                   A-1742-20
                                    II.

      This appeal by Thomas followed in which he challenges Judge Walls'

findings on all four of the statutory criteria. Specifically, Thomas argues the

record is insufficient to support a finding of harm that meets the standard of

prongs one and two.     He contends he was blameless for Matthew's initial

removal.    Additionally, he claims his "history of unstable housing and

employment" was "rectified" by the time of trial and Dr. Brandwein reported he

was "not, by definition, an unfit parent." He also argues he should benefit from

an inference that he attended more visits than the record supports because the

Division "provided only shoddy records of the visits." He further explains his

missed visits as a product of the Division not accommodating his inflexible work

schedule. Last, Thomas maintains Judge Walls was required to resolve any

uncertainty it had about his instability causing future harm to Matthew in his

favor, which he failed to do.

      Thomas also argues as it relates to prong three, that the Division did not

prove by clear and convincing evidence that it made reasonable efforts to

provide services to help him correct his instability and lack of nurturing. He

contends the services provided by the Division were unnecessary and

duplicative because he had completed classes in the past and "it was clear that


                                      17                                  A-1742-20
[he] was a good father." He claims his case is similar to N.J. Div. of Child Prot.

& Perm. v. J.C., 440 N.J. Super. 568, 580 (App. Div. 2015), where doctors

determined the parent did not present with substance abuse issues, yet the court

improperly ordered the parent complete a substance abuse program.

      Moreover, he contends reasonable efforts were not made in providing

visitation services because they were delayed by the Division failing to locate

him, and, when they commenced, they were inexplicably supervised, which

deprived him of a "meaningful opportunity to cultivate a relationship" with

Matthew. Further, he asserts the Division undermined his rights by giving

Matthew's resource parents "total control over communications" during the

COVID-19 restricted visitations; by "buying them a new vehicle to

accommodate Matthew, but provid[ing] no assistance to [him];" by permitting

the family to go on several vacations, which Thomas was "coerce[d]" into

consenting to by "essentially bribing him" with make-up visitation; and by not

providing increased visitation throughout the litigation. Thomas also argues the

court did not properly consider alternatives to termination of parental rights by

ignoring reunification with Thomas in James's home and failing to assess

relatives for placement.




                                       18                                   A-1742-20
      Finally, as to prong four, Thomas argues the court's finding that

termination would not do more harm than good to Matthew was not supported

by substantial credible evidence. He claims he was a fit parent, and as bonded

with Matthew as he could be after all the Division's failures, that "Matthew will

lose important sibling and paternal family bonds," and "[t]he court did not

consider the long-term harm to Matthew that is inherent to termination of

parental rights."   Finally, he asserts the court was "clearly swayed by the

superior lifestyle the foster parents can afford."

      We reject these contentions. In his one-hundred-twelve-page written

decision, Judge Walls made detailed factual findings that rebut each of Thomas

arguments and we accordingly affirm based on his thoughtful and

comprehensive analysis contained therein. We provide the following comments

to amplify our decision.

                                        III.

      Our review of this appeal is guided by well-settled standards for

termination cases. In such cases, the trial court's findings generally should be

upheld so long as they are supported by "adequate, substantial, and credible

evidence." N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552

(2014). A decision in this context should only be reversed or altered on appeal


                                       19                                  A-1742-20
if the trial court's findings were "so wholly unsupportable as to result in a denial

of justice." N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 511

(2004).

      We must give substantial deference to the trial judge's opportunity to have

observed the witnesses firsthand and to evaluate their credibility. R.G., 217 N.J.

at 552. We also must recognize the considerable expertise of the Family Part.

N.J. Div. of Child Protection & Permanency v. B.H., 460 N.J. Super. 212, 448

(App. Div. 2019). That said, we apply de novo review to the Family Part judge's

rulings on pure questions of law. R.G., 217 N.J. at 552.

      Parents have a constitutionally protected right to the care, custody, and

control of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); In re

Guardianship of K.H.O., 161 N.J. 337, 346 (1999). "The rights to conceive and

to raise one's children have been deemed 'essential,' 'basic civil rights . . . ,' and

'rights far more precious . . . than property rights.'" Stanley v. Illinois, 405 U.S.

645, 651 (1972) (internal citations omitted).            "[T]he preservation and

strengthening of family life is a matter of public concern as being in the interests

of the general welfare." N.J.S.A. 30:4C-1(a); see also K.H.O., 161 N.J. at 347.

      The constitutional right to the parental relationship, however, is not

absolute. R.G., 217 N.J. at 553; A.W., 103 N.J. at 599. At times, a parent's



                                         20                                    A-1742-20
interest must yield to the State's obligation to protect children from harm. N.J.

Div. of Youth & Family Servs. v. G.M., 198 N.J. 382, 397 (2009); In re

Guardianship of J.C., 129 N.J. 1, 10 (1992). To effectuate these concerns, the

Legislature created a test for determining when a parent's rights must be

terminated in a child's best interests, codified at N.J.S.A. 30:4C-15.1(a). We

discuss each prong in the context of the trial evidence and the court's attendant

findings below.

A.    Prongs One and Two

      The record supports Judge Walls' finding that Matthew suffered harm

from a delay in permanent placement and Thomas was unable or unwilling to

overcome the circumstances that caused, and would have continued to cause,

harm to Matthew. The commencement of that harm can be traced to Thomas's

decision not to become involved in Matthew's life until April 2018, when

Matthew was twenty months old, despite being fully aware of his paternity.

Nearly three years after Matthew's placement with Bernie and Harriet, Thomas

was unable to assume custody of him due to his instability in housing and

employment, which evidenced, according to the unrebutted expert testimony, a

lack of commitment to establishing a permanent home for Matthew.




                                      21                                   A-1742-20
      Thomas also repeatedly failed to comply with court orders and the

Division's recommendations. Instead, his neglect of Matthew continued as

established by his erratic visitation and failure to meaningfully engage in his life

for an extended period of time.

      His inconsistent visits with Matthew are not insignificant as they left

Matthew neglected and lacking sufficient nurturing from his biological father.

And, although Thomas points to instances of his positive behavior and conduct,

which we acknowledge, a more complete and accurate summary of his conduct

shows    repeated     and    continued        noncompliance   with    orders     and

recommendations, along with his inability to provide a safe, stable home for

Matthew. We are satisfied that such behavior demonstrates that it was unlikely

he would be able to cease any future harm to Matthew. See K.H.O., 161 N.J. at

352-53; see also In re Guardianship of D.M.H., 161 N.J. 365, 379 (1999) ("A

parent's withdrawal of . . . solicitude, nurture, and care for an extended period

of time is in itself a harm that endangers the health and development of the

child." (citing K.H.O., 161 N.J. at 352-54)).

      We are also satisfied that Judge Walls' findings that Thomas failed to

maintain stable employment and housing are fully supported by the record.

These actions prevented Matthew from obtaining the permanency that was


                                         22                                    A-1742-20
necessary for his well-being. As Dr. Brandwein testified, "Matthew needs

permanency now." D.M.H., 161 N.J. at 383 ("a delay in establishing a stable

and permanent home" can constitute endangerment that "will cause harm" to a

child).

B.    Prong Three

      The judge also found that the Division reasonably assisted Thomas to

correct the circumstances which led to Matthew's removal and also considered

alternatives to termination of parental rights. Like Judge Walls' findings related

to prongs one and two, his factual findings as to prong three are similarly

supported by substantial credible evidence in the record.

      The Division offered Thomas psychological and bonding evaluations,

parenting skills and anger management classes, supervised visitation, and urine

screens. Contrary to Thomas's assertion, the services he received were not

unnecessary, as Dr. Brandwein determined Thomas failed to nurture Matthew

for a significant period of his young life. He appropriately recommended all the

services Thomas needed to support reunification with Matthew. We also note

that when Thomas was complying with services and visits, the Division

amended its permanency plan from termination of parental rights to




                                       23                                   A-1742-20
reunification. The circumstances presented here are clearly distinguishable

from those in J.C.

      We also reject Thomas's argument, relying primarily on his prior

completion of the program at UIH, that the Division's efforts were duplicative.

After failing to respond to the Division's repeated efforts to locate him so that

he could be involved in Matthew's life, it was hardly unreasonable for the

Division to require an evaluation before Matthew could be placed in his care.

That evaluation resulted in Dr. Brandwein concluding that additional services

were needed.

      Judge Walls also correctly concluded that the Division considered

alternatives to terminating Thomas's parental rights.          First, as noted,

reunification of Matthew with Thomas was considered and ultimately rejected,

and Bernie and Harriet unequivocally expressed their desire to adopt Matthew.

      The judge also properly found that the Division explored Thomas's

relatives to care for Matthew, including James and Tess. James was not willing

to care for Matthew, and the court found Tess's commitment unconvincing as

she lacked knowledge about Thomas and the Division's prior involvement with

him and failed to express continued interest in Matthew's care. Finally, although




                                      24                                   A-1742-20
Matthew was placed with non-relatives, he has had the benefit of living with his

half-sister in that home for over three years and is securely bonded to her.

C.    Prong Four

      The judge also found that the Division had clearly and convincingly

established that termination of Thomas's parental rights would not do more harm

than good. Judge Walls' findings as to this prong are also supported by sufficient

credible evidence, including Dr. Katz's and Dr. Brandwein's testimony.

      The overwhelming evidence at trial supported the conclusion that

termination of Thomas's parental rights was in the best interest of Matthew. By

way of example only, Thomas acknowledged the importance of sibling bonds,

yet his position would sever the only bond he has with a biological sibling in

favor of potential bonds with siblings he has never met.            Thomas also

misrepresents Dr. Brandwein's opinions in arguing he was a fit parent, as that

does not accurately represent Dr. Brandwein's final views on Thomas's ability

to safely parent Matthew.

      The testimony of Drs. Brandwein and Katz that Matthew would not be

harmed as a result of terminating Thomas's parental rights, and that if any harm

occurred, Bernie and Harriet could ameliorate it, was unrebutted. Further, both

experts testified that removal from Bernie and Harriet would likely result in


                                       25                                   A-1742-20
"both short-term and enduring harm" which would be exacerbated by Thomas's

likeliness of continued instability in housing, employment, and caregiving.

      Further, even were we to ignore the harm predicated by Matthew's

removal from his resource parents and siblings, termination of Thomas's

parental rights was fully supported by Matthew's need for permanency and

Thomas's inability to provide that stability to him now and in the future. See

e.g., New Jersey Div. of Youth & Fam. Servs. v. B.G.S., 291 N.J. Super. 582,

592-93 (App. Div. 1996).

      In sum, after our thorough consideration of the record, including the

positive documentation regarding Thomas's visits and the services and

counseling he completed, we conclude that the judge's findings were clearly and

convincingly supported by the evidence and are entitled to our deference. R.G.,

217 N.J. at 552. To the extent we have not specifically addressed any of

Thomas's remaining arguments it is because we find them to have insufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                      26                                 A-1742-20